Citation Nr: 1543878	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Wisconsin and the United States Army Reserve from June 1992 to April 2011.  His service included the following periods of active duty service:  June 1992 to August 1992, June 1993 to July 1993, and February 2009 to April 2011.  The Veteran had service in Iraq from April 2009 to January 2010. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. The Veteran has reported credible complaints of low back pain that manifested upon return from the Veteran's service in Iraq.  The Veteran's low back pain is not attributable to a known clinical diagnosis, has existed for more than six months, and became compensable to a degree of 10 percent or more prior to December 31, 2016.

3. The Veteran has forward flexion of the lumbar spine to 80 degrees with objective evidence of painful motion. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an undiagnosed illness, manifested as pain in his low back have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.3, 4.40, 4.45, 4.59 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a low back disability 
has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  In this case, the Veteran's DD-214 confirms the Veteran's active service in Iraq from April 2009 to January 2010.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i). 

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his January 2012 VA examination, the Veteran reported that his low back pain began in 2010 while he was living in Wisconsin shortly after his return from Fort Knox.  He states that the onset of his back pain was gradual and began without any apparent injury.  During his January 2014 VA examination, the Veteran reported that he initially believed that his back pain was the result of the physical activities that he had participated during the deployment, such as, carrying his rucksack, wearing body armor, and sleeping on the floor.  He initially thought that the pain would resolve over time as he resumed his regular routine.  He stated that he did not seek treatment for his low back while he was in the military and that he first was able to seek treatment in July 2011.  He reported that after his deployment his doctors had been focused on his treatment for his shoulders and knees, and that he did not have private insurance to seek other treatment.  

Since he began seeking treatment for his low back, he has not been diagnosed with any specific medical condition of his low back. During his January 2012 VA examination, the examiner stated that "although there are symptoms, there is no current clinical objective evidence of a diagnosable disease or pathology."  

A January 2013 x-ray of his low back indicated "questionable spondylolysis at L5-S1."  However, review of this finding did not result in a clinical diagnosis.   

In January 2014, the VA examiner noted that the Veteran had forward flexion of the lumbar spine to 80 degrees with objective evidence of painful motion and tenderness over the paraspinal area; however, the examiner was unable to provide a diagnosis for his condition.  The examiner stated that "the Veteran has a mechanical low back pain without an underlying pathology or diagnosis."  

As a lay person, the Veteran is competent to describe observable symptoms perceived through his senses, including perceiving feelings of pain in his joints and changes in severity of this pain at times of different activities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds his reports of such symptomatology to be consistent and credible.  The Veteran has reported recurrent low back pain that has persisted for over a 6 month period that began shortly after returning from his active service in Iraq.  The January 2014 examiner noted that the Veteran's low back demonstrate objective signs of painful motion and had palpable tenderness over the paraspinal area.  The Board finds that the Veteran's statements and the findings of the VA examiner constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active service in the Southwest Asia Theater during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 

The evidence of record indicates that the Veteran's joint pain began almost immediately after his service in the Persian Gulf.  While the Veteran reported in January 2014 that his pain began during his service in the Persian Gulf, the rest of the evidence of record indicates that his back pain likely started shortly after he returned from this service.  The Board notes that the Veteran's statement from his January 2012 examination, which was closer to the onset of his pain, reported that he began to experience his back pain after he returned to Wisconsin in 2010.  Due to the insidious onset of the Veteran's back pain, the Board finds it likely that the Veteran may have difficulty pinpointing exactly when his condition began; however, the Board notes that the Veteran specifically denied back pain in his March 2010 report of medical history.  Accordingly, the Board finds that the evidence indicates that the Veteran's back pain began shortly after that period of service; therefore, the evidence must demonstrate that his condition became compensable to a degree of 10 percent or more not later than December 31, 2016.

The Board finds that the Veteran's joint condition has become compensable to a degree of 10 percent or more.  Particularly, the Veteran's January 2014 VA examination indicated limitation of flexion of the low back to 80 degrees with objective evidence of painful motion at that point.  

Low back disabilities are typically rated under the General Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The General Formula states that a 10 percent rating is assigned when forward flexion of the thoracolumbar (thoracic and lumbar) spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion for the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent more in height.  Id.  As the Veteran's flexion of the lumbar spine has been noted to be greater than 60 degrees but not greater than 85 degrees, the Board finds that the Veteran's condition became compensable to a degree of 10 percent or more prior to December 31, 2016.

In sum, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim for service connection.  The Veteran's symptoms are chronic in that they have lasted for more than six months, and they have not been clearly attributed to a known clinical diagnosis.  Symptoms of joint pain are among the signs or symptoms of an undiagnosed illness specifically listed in 38 C.F.R. § 3.317(b).  Accordingly, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic pain of the low back that is not attributable to known clinical diagnosis.  While the symptomatology manifested shortly after his service in the Southwest Asia Theater of operations, the evidence indicates that it has manifested with symptoms that are at least 10 percent disabling.  Therefore, resolving all doubt in favor of the Veteran, service connection for low back pain is warranted as due to an undiagnosed illness.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.317.




ORDER

Service connection for an undiagnosed illness manifested by low back pain is granted. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


